Citation Nr: 1702547	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  07-34 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with recurrent major depressive disorder (MDD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his wife, and daughter


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that awarded service connection for PTSD and assigned a 30 percent rating.

A July 2008 rating decision awarded a higher 50 percent rating for the Veteran's PTSD, effective June 30, 2008.

In August 2009, the Veteran testified at a Travel Board hearing before one of the undersigned Veterans Law Judges, Michelle L. Kane.  A transcript of the hearing is associated with the claims file.

A February 2010 Board decision denied entitlement to a rating in excess of 30 percent for the period prior to June 30, 2008, and remanded the issue of entitlement to a rating in excess of 50 percent for the period thereafter.

An October 2010 Order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to partially vacate the Board decision to the extent it denied a higher rating, and to remand the claim to the Board.

A November 2011 Board decision awarded a higher 50 percent rating for the Veteran's PTSD for the period prior to June 30, 2008, and denied entitlement to a rating in excess of 50 percent for the entire period on appeal.

A May 2012 Court Order granted a joint motion by the parties to vacate the Board decision to the extent it denied entitlement to a higher rating, and to remand the claim to the Board.

In February 2013, the Board remanded the PTSD rating claim to afford the Veteran an opportunity for another Board hearing so that his wife could testify.

In July 2013, the Veteran (and his wife and daughter) testified at a videoconference Board hearing before one of the undersigned acting Veterans Law Judges, L. M. Barnard.  A transcript of the proceeding has been associated with the claims file.

In March 2014, the Board (panel decision) remanded the issue of entitlement to a rating in excess of 50 percent for PTSD for further development.  The Board also referred the issue of entitlement to a TDIU for adjudication by the Agency of Original Jurisdiction (AOJ).  The PTSD rating claim is now returned to the Board for further review.

An October 2014 Court Order granted a joint motion by the parties to vacate the Board decision to the extent that it referred, rather than remanded, the issue of entitlement to a TDIU.

In April 2015, the Board (panel decision) remanded the issue of entitlement to a TDIU for further development.  This matter is now returned to the Board for further review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's PTSD is currently assigned a 50 percent rating.  The Veteran seeks a higher initial rating.  He also seeks entitlement to a TDIU.

Most recently, in March 2014 and April 2015, the Board remanded the Veteran's claims for further development.  

Pursuant to the March 2014 Board remand directives, an October 2014 notice letter was sent to the Veteran requesting any additional evidence relating to his PTSD, all of his VA treatment records from the Dublin VA medical center (Macon) dated since 2010 were associated with the claims file, and he was afforded a July 2015 VA examination to address the current severity of his PTSD.  Also, a March 2016 addendum addressed the effect of his PTSD on his ability to perform occupational tasks in a worklike setting.  

Pursuant to the April 2015 Board remand, a November 2015 VCAA letter was sent to the Veteran regarding the TDIU claim, and a completed formal application for a TDIU (Form 21-8940) was obtained.  No subsequent development, however, has been completed by the RO.  In particular, the TDIU claim has not yet been referred to the Director of the Compensation Service for extraschedular consideration as directed by the Board.

In addition, as recently noted by the Veteran's representative in December 9, 2016 correspondence, these matters have been returned to the Board, but no Supplemental Statement of the Case (SSOC) has been issued since the last Board remands.  See 38 C.F.R. §§ 19.35-19.37 (2016).

Therefore, in light of the above, the Board finds that these matters should be remanded so that the TDIU claim may be referred to the Director of the Compensation Service for extraschedular consideration, and so that a SSOC may be issued for both the PTSD and TDIU claims.

Accordingly, the case is REMANDED for the following action:

1.  Refer the refer the issue of entitlement to a TDIU to the
Director of the Compensation Service for extraschedular consideration.

2.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_______________________________
L.M. BARNARD
Acting Veterans Law Judge
Board of Veterans' Appeals





_______________________________
MICHELLE L. KANE
Veterans Law Judge
Board of Veterans' Appeals




_________________________________________________
REBECCA FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

